Name: 1999/783/EC: Council Decision of 22 November 1999 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period 3 May 1999 to 2 May 2000 the fishing opportunities and the financial compensation provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola
 Type: Decision
 Subject Matter: international affairs;  European construction;  fisheries;  Africa
 Date Published: 1999-12-02

 Avis juridique important|31999D07831999/783/EC: Council Decision of 22 November 1999 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period 3 May 1999 to 2 May 2000 the fishing opportunities and the financial compensation provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola Official Journal L 307 , 02/12/1999 P. 0058 - 0059COUNCIL DECISIONof 22 November 1999on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period 3 May 1999 to 2 May 2000 the fishing opportunities and the financial compensation provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola(1999/783/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola(1),Having regard to the proposal from the Commission,Whereas:(1) The Community and the Republic of Angola have held negotiations with a view to determining amendments to be made to the abovementioned Agreement at the end of the period of application of the Protocol in force which is annexed to the said Agreement;(2) As a result of these negotiations, a new Protocol was initialled on 2 May 1999;(3) Under that Protocol, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of the Republic of Angola for the period 3 May 1999 to 2 May 2000;(4) In order to avoid interruption of fishing activities by Community vessels, the new Protocol should be applied as soon as possible; for this reason, both parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocol previously in force; that Agreement should be approved subject to a definitive decision pursuant to Article 37 of the Treaty;(5) The allocation of fishing possibilities among the Member States should, moreover, be determined on the basis of the traditional allocation of fishing possibilities under the Fisheries Agreement,HAS ADOPTED THIS DECISION:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period 3 May 1999 to 2 May 2000, the fishing opportunities and the financial compensation provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The fishing possibilities provided for in the Protocol are allocated among the Member States as follows:- Shrimp vessels:>TABLE>- Demersal trawlers:>TABLE>- Bottom longliners:>TABLE>- Freezer tuna seiners:>TABLE>- Surface longliners:>TABLE>If licence applications from these Member States do not exhaust the fishing possibilities provided for in the Protocol the Commission may entertain licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 22 November 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 341, 3.12.1987, p. 1.